Title: To George Washington from Robert Howe, 26 April 1782
From: Howe, Robert
To: Washington, George


                        Dear sir

                            Robinsons 26th April 1782
                        
                        I inclose your Excellency a letter from Lt Colo. Fernald in behalf of Captain Marshall, his situation is
                            particular and he has it seems given his winter to Publick service in a way Extra to his immediate line. General Heath
                            appears to think him Entitled to indulgence & Colo. Fernald says his Regiment can spare him, he wishes to have
                            leave until the first of July, less time than that will not he says answer his purposes Your Excellency will be so
                            obliging as to signify your pleasure. This  with the greatest Respect I have the honor to be Dr
                            Sir your Excellency’s most Obt hum. sert
                        
                            R. Howe

                        
                     Enclosure
                                                
                            
                                Sr
                                Hampshire Hutts 25th April 1782
                            
                            Captn Marshall having been retained in the Regt the last Winter to superintend the making of the
                                Cloathing for the soldiers and being very anxious to settle his Domestic affairs before the opening of the campaign
                                should esteem it a favor if your Honor will please to grant him leave of absence for a few days: or otherwise use your
                                influence with his Excelency in his behalf.
                            Capt. Marshal has a Family which he depended on seeing the last Winter but being pressed hard by Colo.
                                Tupper to tarry for the purpose beforementïoned with a promice at the same time that he the Colo. would use his
                                influence that he should have liberty to see his Family before the opening of the Campaigne. Capt. Marshal cheerfully
                                undertook the business and has compleated it—I submit it to your honors consideration and am content with what your
                                Honor in your wisdom shall think most proper for the good of the service. I am with every sentiment of esteem
                                & respect your Honors most Obedient servant
                            
                                Tobias Fernald Lt Col.
                                Comm’dt 10th Massts Regt
                            
                            
                                P.S. I would beg leave to mention that Capt. Marshal is at present very much indisposed and not
                                    fit for duty ocationed by a Bellious habit of body which I suppose may be atributed to too
                                    close application to business and his diet which a change of Air and diet will doubtless remove.
                            
                            
                                T. Fernald Lt Col.
                            
                        
                        
                    